Exhibit 10.1

NON-EMPLOYEE DIRECTOR

SANGAMO BIOSCIENCES, INC.

RESTRICTED STOCK UNIT ISSUANCE AGREEMENT

RECITALS

A. The Board has adopted the Plan for the purpose of retaining the services of
selected Employees, non-employee members of the Board (or the board of directors
of any Parent or Subsidiary) and consultants and other independent advisors who
provide services to the Corporation (or any Parent or Subsidiary).

B. Participant is to render valuable services to the Corporation (or a
Subsidiary), and this Agreement is executed pursuant to, and is intended to
carry out the purposes of, the Plan in connection with the Corporation’s
issuance of shares of Common Stock to the Participant under the Stock Issuance
Program.

C. All capitalized terms in this Agreement shall have the meaning assigned to
them in the attached Appendix A.

NOW, THEREFORE, it is hereby agreed as follows:

1. Grant of Restricted Stock Units. The Corporation hereby awards to the
Participant, as of the Award Date, Restricted Stock Units under the Plan. Each
Restricted Stock Unit represents the right to receive one share of Common Stock
on the specified issuance date following the vesting of that unit. The number of
shares of Common Stock subject to the awarded Restricted Stock Units, the
applicable vesting schedule for those shares, the date on which those vested
shares shall become issuable to Participant and the remaining terms and
conditions governing the award (the “Award”) shall be as set forth in this
Agreement.

AWARD SUMMARY

 

Award Date:    Number of Shares Subject to Award:    [        ] shares of Common
Stock (the “Shares”) Vesting Schedule:    The Shares shall vest
[                    ] (the “Normal Vesting Schedule”). However, one or more
Shares may be subject to accelerated vesting in accordance with the provisions
of Paragraph 5 or 6 of this Agreement. Issuance Schedule:    Each Share in which
the Participant vests in accordance with the Normal Vesting Schedule shall be
issued on the last business day of the calendar quarter in which that Share
vests or as soon as practicable thereafter, but in no event later than the later
of (i) the close of the calendar year in which that Share vests or (ii) the
fifteenth (15th) day of the third (3rd) calendar month following such vesting
date (the “Issue Date”). The Shares which vest pursuant to Paragraph 5 or
Paragraph 6 of this Agreement shall be issued in accordance with the provisions
of the applicable Paragraph.



--------------------------------------------------------------------------------

2. Limited Transferability. Prior to the actual issuance of the Shares which
vest hereunder, the Participant may not transfer any interest in the Award or
the underlying Shares; provided, however, any Shares which vest hereunder but
which otherwise remain unissued at the time of the Participant’s death may be
transferred pursuant to the provisions of the Participant’s will or the laws of
inheritance or to the Participant’s designated beneficiary or beneficiaries of
this Award. The Participant may also direct the Corporation to issue stock
certificates for any Shares which in fact vest and become issuable hereunder to
one or more designated Family Members or a trust established for the Participant
and/or his or her Family Members. The Participant may make a beneficiary
designation or certificate directive for this Award at any time by filing the
appropriate form with the Plan Administrator or its designee.

3. Cessation of Service. Except as otherwise provided in Paragraph 5 below,
should the Participant cease Service for any reason prior to vesting in one or
more Shares subject to this Award, then the Award will be immediately cancelled
with respect to those unvested Shares, and the number of Restricted Stock Units
will be reduced accordingly. The Participant shall thereupon cease to have any
right or entitlement to receive any Shares under those cancelled units.

4. Stockholder Rights. The holder of this Award shall not have any stockholder
rights, including voting or dividend rights, with respect to the Shares subject
to the Award until the Participant becomes the record holder of those Shares
following their actual issuance.

5. Accelerated Vesting. The following special vesting acceleration provisions
shall be in effect for the Award and shall be in addition to the vesting
acceleration provisions of Paragraph 6 of this Agreement:

(a) Should the Participant cease Service by reason of death or Permanent
Disability, then all the Shares at the time subject to this Award shall
immediately vest.

(b) The Shares which vest on an accelerated basis pursuant to this Paragraph 5,
together with any other Shares in which the Participant is at the time vested,
shall be issued on the date of the Participant’s cessation of Service due to
death or Permanent Disability or as soon as administratively practicable
thereafter, but in no event later than the close of the calendar year in which
such cessation of Service occurs or (if later) the fifteenth (15th) day of the
third calendar month following the date of such cessation of Service.

6. Change in Control.

(a) The Restricted Stock Units subject to this Award at the time of a Change in
Control will vest immediately upon the closing of the Change in Control. The
Shares subject to those vested units will be issued immediately at that time or
as soon as administratively practicable thereafter, but in no event more than
fifteen (15) business days after such closing, or will otherwise be converted
into the right to receive the same consideration per share of Common Stock
payable to the other shareholders of the Corporation in consummation

 

-2-



--------------------------------------------------------------------------------

of the Change in Control (other than pursuant to a transaction constituting a
Change in Control pursuant to clause (v) of the Change in Control definition)
and distributed at the same time as such stockholder payments, but the
distribution to the Participant shall in no event be made later than the later
of (i) the close of the calendar year in which the Change in Control is effected
or (ii) the fifteenth (15th) day of the third (3rd) calendar month following the
effective date of such Change in Control.

(b) This Agreement shall not in any way affect the right of the Corporation to
adjust, reclassify, reorganize or otherwise change its capital or business
structure or to merge, consolidate, dissolve, liquidate or sell or transfer all
or any part of its business or assets.

7. Adjustment in Shares. Should any change be made to the outstanding Common
Stock by reason of any stock split, stock dividend, recapitalization,
combination of shares, exchange of shares or other change affecting the
outstanding Common Stock as a class without the Corporation’s receipt of
consideration, then appropriate adjustments shall be made to the total number
and/or class of securities issuable pursuant to this Award in such manner as the
Plan Administrator deems appropriate in order to reflect such change and thereby
prevent the dilution or enlargement of benefits hereunder.

8. Compliance with Laws and Regulations. The issuance of shares of Common Stock
pursuant to the Award shall be subject to compliance by the Corporation and the
Participant with all applicable requirements of law relating thereto and with
all applicable regulations of any stock exchange on which the Common Stock may
be listed for trading at the time of such issuance.

9. Notices. Any notice required to be given or delivered to the Corporation
under the terms of this Agreement shall be in writing and addressed to the
Corporation at its principal corporate offices. Except to the extent electronic
notice is expressly authorized hereunder, any notice required to be given or
delivered to the Participant shall be in writing and addressed to the
Participant at the address indicated below the Participant’s signature line on
this Agreement. All notices shall be deemed effective upon personal delivery (or
electronic delivery to the extent authorized hereunder) or upon deposit in the
U.S. mail, postage prepaid and properly addressed to the party to be notified.

10. Successors and Assigns. Except to the extent otherwise provided in this
Agreement, the provisions of this Agreement shall inure to the benefit of, and
be binding upon, the Corporation and its successors and assigns and the
Participant, the Participant’s assigns, the legal representatives, heirs and
legatees of the Participant’s estate and any beneficiaries of the Award
designated by the Participant.

11. Construction. This Agreement and the Award evidenced hereby are made and
granted pursuant to the Plan and are in all respects limited by and subject to
the terms of the Plan. All decisions of the Committee with respect to any
question or issue arising under the Plan or this Agreement shall be conclusive
and binding on all persons having an interest in the Award.

 

-3-



--------------------------------------------------------------------------------

12. Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of California without
resort to that State’s conflict-of-laws rules.

13. Employment at Will. Nothing in this Agreement or in the Plan shall confer
upon the Participant any right to continue in Service for any period of specific
duration or interfere with or otherwise restrict in any way the rights of the
Corporation (or any Parent or Subsidiary employing or retaining the Participant)
or of the Participant, which rights are hereby expressly reserved by each, to
terminate the Participant’s Service at any time for any reason, with or without
cause.

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first indicated above.

 

SANGAMO BIOSCIENCES, INC.

By:

 

 

Title:

 

 

[                    ], PARTICIPANT

Signature:

 

 

Address:

 

 

 

 

 

-4-



--------------------------------------------------------------------------------

APPENDIX A

DEFINITIONS

The following definitions shall be in effect under the Agreement:

A. Agreement shall mean this Restricted Stock Unit Issuance Agreement.

B. Award shall mean the award of Restricted Stock Units made to the Participant
pursuant to the terms of this Agreement.

C. Award Date shall mean the date the Restricted Stock Units are awarded to
Participant pursuant to the Agreement and shall be the date indicated in
Paragraph 1 of the Agreement.

D. Board shall mean the Corporation’s Board of Directors.

E. Change in Control shall mean a change in ownership or control of the
Corporation effected through any of the following transactions:

(i) a merger, consolidation or other reorganization approved by the
Corporation’s stockholders, unless securities representing more than fifty
percent (50%) of the total combined voting power of the voting securities of the
successor corporation are immediately thereafter beneficially owned, directly or
indirectly and in substantially the same proportion, by the persons who
beneficially owned the Corporation’s outstanding voting securities immediately
prior to such transaction, or

(ii) a stockholder-approved sale, transfer or other disposition of all or
substantially all of the Corporation’s assets, or

(iii) the closing of any transaction or series of related transactions pursuant
to which any person or any group of persons comprising a “group” within the
meaning of Rule 13d-5(b)(1) of the 1934 Act (other than the Corporation or a
person that, prior to such transaction or series of related transactions,
directly or indirectly controls, is controlled by or is under common control
with, the Corporation) becomes directly or indirectly the beneficial owner
(within the meaning of Rule 13d-3 of the 1934 Act) of securities possessing (or
convertible into or exercisable for securities possessing) more than fifty
percent (50%) of the total combined voting power of the Corporation’s securities
(as measured in terms of the power to vote with respect to the election of Board
members) outstanding immediately after the consummation of such transaction or
series of related transactions, whether such transaction involves a direct
issuance from the Corporation or the acquisition of outstanding securities held
by one or more of the Corporation’s existing stockholders, or

 

A-1



--------------------------------------------------------------------------------

(iv) a change in the composition of the Board over a period of thirty-six
(36) consecutive months or less such that a majority of the Board members
ceases, by reason of one or more contested elections for Board membership, to be
comprised of individuals who either (A) have been Board members continuously
since the beginning of such period or (B) have been elected or nominated for
election as Board members during such period by at least a majority of the Board
members described in clause (A) who were still in office at the time the Board
approved such election or nomination, or

(v) the acquisition, directly or indirectly, by any person or related group of
persons (other than the Corporation or a person that directly or indirectly
controls, is controlled by, or is under common control with, the Corporation) of
beneficial ownership (within the meaning of Rule 13d-3 of the 1934 Act) of
securities possessing more than fifty percent (50%) of the total combined voting
power of the Corporation’s outstanding securities pursuant to a tender or
exchange offer made directly to the Corporation’s stockholders which the Board
does not recommend such stockholders to accept.

F. Code shall mean the Internal Revenue Code of 1986, as amended.

G. Common Stock shall mean the Corporation’s common stock.

H. Corporation shall mean Sangamo Biosciences, Inc., a Delaware corporation, and
any successor corporate successor to all or substantially all of the assets or
voting stock of Sangamo Biosciences, Inc. which shall by appropriate action
adopt the Plan.

I. Employee shall mean an individual who is in the employ of the Corporation (or
any Parent or Subsidiary), subject to the control and direction of the employer
entity as to both the work to be performed and the manner and method of
performance.

J. Family Member shall mean any of the following members of the Participant’s
family; any child, stepchild, grandchild, grandparent, parent, stepparent,
spouse, former spouse, sibling, niece, nephew, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law or sister-in-law.

K. 1934 Act shall mean the Securities Exchange Act of 1934, as amended from time
to time.

L. Parent shall mean any corporation (other than the Corporation) in an unbroken
chain of corporations ending with the Corporation, provided each corporation in
the unbroken chain (other than the Corporation) owns, at the time of the
determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one or more of the other
corporations in such chain.

M. Participant shall mean the person to whom the Award is made pursuant to the
Agreement.

 

A-2



--------------------------------------------------------------------------------

N. Permanent Disability or Permanently Disabled shall mean the inability of the
non-employee Board member to perform his or her usual duties as a Board member
by reason of any medically determinable physical or mental impairment expected
to result in death or to be of continuous duration of twelve (12) months or
more.

O. Plan shall mean the Corporation’s 2004 Stock Incentive Plan.

P. Plan Administrator shall mean either the Board or a committee of the Board
acting in its capacity as administrator of the Plan.

Q. Service shall mean the Participant’s performance of services for the
Corporation (or any Parent or Subsidiary) in the capacity of a non-employee
member of the Board.

R. Subsidiary shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations beginning with the Corporation, provided each
corporation (other than the last corporation) in the unbroken chain owns, at the
time of the determination, stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.

 

A-3